Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The 101 rejection set for Claim 12 has been withdrawn because of the amendments filed on 06/24/2022 by adding the term “A non-transitory computer readable medium that stores” to claim 12. 
Compact Prosecution
Examiner would like to propose amending the independent claims 1, 11 and 12 to include the limitation wherein sentences that describes clinical trails and effective ways for coping with the failures are classified accordingly; this amendments will overcome the current rejection. 
Response to Arguments
Applicant's arguments filed 06/24/2022 have been fully considered but they are not persuasive. Applicant argues that the cited references fails to disclose the limitation 
a case value creation unit for creating respective case values, for each of the plurality of case sentences, obtained by vectorizing the case sentence based on a plurality of parameters having different values by converting each word of the case sentence into a word vector to create a sentence vector and calculate a scalar product between a reference vector and the sentence vector;
In reply, examiner respectfully disagree because Burstein discloses a system where a case value creation unit for creating respective case values, for each of the plurality of case sentences, (producing a document vector (sentence vector)  by adding together terms vectors see section 0062 lines 1-8 “forming a document vector by adding together terms (words) vectors” ) vectors for sentences obtained by vectorizing the case sentence based on a plurality of parameters having different values by converting each word of the case sentence into a word vector to create a sentence vector (Section 0048, Burstein describes Dimensions 1, (section 0044)  2, (section 0045) 3 (Section 0046) and 4 (Section 0047) which reads on the plurality of parameters which are used in forming document vector as described in Section 0062) and calculate a scalar product between a reference vector and the sentence vector (Section 0029, lines 20-23 computing a cosine of an angle between a pair of text segment vectors where the pair of text segment reads on reference vector and the sentence vector; also understand that each text segment is vectorized see Section 0030, lines 2-6 “representing the one or more words of each text segment as term vectors”)
Furthermore, applicant argues that the combination of the cited references fails to disclose (1) based on a plurality of parameters having different values by converting each word of the case sentence into a word vector to create a sentence vector and (2) calculate a scalar product between a reference vector and the sentence vector.
In reply, Examiner respectfully disagree because Burstein discloses a system where a plurality of dimensions (Dimensions 1,2,3, and 4 Section 0048) are used in vectorizing terms (word vectors) to form document vectors (sentence vectors)  by adding together all the vectors of the terms within the documents or sentences-see section 0062, lines 1-8).
Burstein addresses the limitation calculate a scalar product between a reference vector and the sentence vector by computing a cosine of an angle between a pair of an angle between a pair of text segment vectors wherein the pair of text segment vectors reads on the reference and sentence vectors.
Applicant also argues the cited references fails to disclose “a parameter selection unit for selecting a parameter among the parameters with different values based on an absolute value of the correlation coefficient having a maximum value”
In reply, Examiner respectfully disagree because the new reference Peng (US 2019/0065576) discloses a system of classifying sentence into clusters. In section 0225 Peng discloses an example of his system where two parameters (a distance threshold Parameter and minPoints Parameter)  are used in clustering sentences vector formed from word vectors. One of the above Parameters are assigned (selected) for clustering if in its E-neighborhood there are at least minPoints. (See section 0226, lines “at least minPoints data points”) 
Applicant also argues that the cited references (especially secondary reference (Sun)) fails to disclose the limitation “a correlation coefficient calculation unit for calculating a correlation coefficient between the case values and the effect values for each of the values of the parameters”
In reply, Examiner respectfully disagrees because Peng (US 2019/0065576) clearly discloses in section 0251 a correlation coefficient of 0.49 between Pearson’s r between F1-measure (case values)  and number of extracted questions (effect values) .

    PNG
    media_image1.png
    231
    421
    media_image1.png
    Greyscale

Figure 1 shows the Pearson's values between F1 measure (Case Values) and number of extracted questions (effect values)
 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain
meaning of the claim language in light of the specification as it would be understood by one of ordinary
skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong
test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and

 (C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Use ofthe word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:
“a case sentence obtention unit …..”  in claim 1
“a case value creation unit…” in claim 1
“a correlation coefficient calculation unit…” in claim 1
“a parameter selection unit…” in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In Section 0017 of applicant’s specification explains the case sentence obtention unit for one ordinary skilled in the art to understand how the software implements the steps of obtaining case sentences and therefore corresponds to a structure. 
In section 0018 of applicant’s specification and Fig. 7 provides explanation into the steps of creating case value  for one ordinary skilled in the art  and therefore corresponds to a structure. 
In section 0021 also describes the correlation coefficient calculation unit to be a Pearson’s product moment correlation or a Spearman’s rank correlation or a nonlinear correlation MIC (Maximum Information Coefficient) as an example of a Correlation Coefficient which corresponds to a structure. 
In section 0022 and 0023 applicant explains that fig. 3 clearly explains the process flow of how a parameter is selected by the parameter selection unit.  


 If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Burstein et al. (20100223051) in view of Peng et al. (US 20190065576)
Claim 1, Burstein discloses a sentence classification  apparatus  for classifying sentences into classified groups, (Section 0067, lines 4-6- thus the present system use support vector machine to classify sentences)  comprising:
		a case sentence obtention unit for obtaining a plurality of case sentences (Section 0009, lines 5-6- thus words in each document (sentences or paragraphs) obtained from the document reads on the plurality of case sentences) which are associated with effect values that are values obtained by evaluating effects; (Section 0010, lines 2-4- thus k-dimensional vector space containing a vector for each term and each document/sentence). 
a case value creation unit for creating respective case value, for each of the plurality of case sentences obtained by vectorizing the case sentence based on a plurality of parameters having different values by converting each word of the case sentence into a word vector to create a sentence vector (Section 0012, lines 5-7- thus vector representation for a text segment (for example, a sentence) equals the vector sum of the terms vectors for each word in the segment- thus the sentence vector is made of the vectors of each word) and 
calculate a scalar product between a reference vector and the sentence vector (Section 0015, lines text segments as vectors that calculates cosines between adjacent sentences reads on the scalar product because it a single out from the double output of adjacent sentences (references and sentences) vector). 
Burstein does not disclose  a correlation coefficient calculation unit for calculating a correlation coefficient between the case values and the effect values for each of the values of the parameters; and 2Appl. No. 16/815,147POL-12544 
Amendment dated June 24, 2022 Reply to Office Action of March 30, 2022 a parameter selection unit for selecting a parameter among the parameters with different values based on 
 
Peng clearly discloses a correlation coefficient calculation unit for calculating a correlation coefficient between the case values and the effect values for each of the values of the parameters; (Section 0251 a correlation coefficient of 0.49 between Pearson’s r between F1-measure (case values)  and number of extracted questions (effect values) ) and 2Appl. No. 16/815,147POL-12544 
Amendment dated June 24, 2022 Reply to Office Action of March 30, 2022 a parameter selection unit for selecting a parameter among the parameters with different values based on an absolute value of the correlation coefficient having a maximum value. (Section 0225 Peng discloses an example of his system where two parameters (a distance threshold Parameter and minPoints Parameter) used in clustering sentences vector formed from word vectors. One Parameters are assigned (selected) for clustering if in its E-neighborhood there are at least minPoints. (See section 0226, lines “at least minPoints data points” and having at least minPoints within its neighborhood means the absolute value has a maximum value which also means one of the two conditions are also met as  disclosed in Section 0225) 

    PNG
    media_image1.png
    231
    421
    media_image1.png
    Greyscale

Figure 2 shows the Pearson's values between F1 measure (Case Values) and number of extracted questions (effect values)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of Burstein with calculating a correlation coefficient between two entities. The motivation is that a correlation coefficient considers more dimensions since it calculates the relationship between the two entities. 

Claim 2, Burstein in view of Peng (Peng: Section 0225 teaches selecting one of the parameters (a distance threshold Parameter and minPoints Parameter) discloses wherein the sentence classification apparatus further comprising a classification outcome display unit for displaying the outcome obtained by classifying the plurality of case sentences using the parameter selected by the parameter selection unit. (Burstein: Fig. 2 depicts how the data points are clustered or separated for the sentences within the corpus- thus the fig. below shows clusters of two different sentence grouped into two classes. 

    PNG
    media_image2.png
    695
    809
    media_image2.png
    Greyscale

Claim 3, Burstein in view of Peng discloses wherein the classification outcome display unit displays representative sentences that are sentences representing classified groups respectively. (Burstein: Section 0025, lines 1-4 data or sentences related to one dimension is grouped together as shown above) 
Claim 4, Burstein in view of Peng discloses wherein the classification outcome display unit includes a selection unit for selecting a classified group among the classified groups and displays a case sentence included in the classified group selected by the selection unit. (Burstein: Section 0043, lines 1-6 -thus humans manually annotates the sentences with one or more discourse labels and therefore the human uses a selection unit to select the labels/group) 
Claim 5, Burstein in view of Peng discloses wherein the case sentence obtention unit obtains a case sentence that meets a condition set on a condition setting screen where a condition for selecting the parameter is set. (Burstein: Section 0044, lines 3-7- thus sentences labeled as one of the dimensions are those sentences that have met the conditions or threshold of that cluster) 
Claim 6, Burstein in view of Peng discloses wherein the parameter selection unit selects a parameter (Burstein: Section 0042; One of the Dimensions 1,2 or 3 are selected when labeling the sentence) that makes the absolute value of the correlation coefficient maximum. (Burstein: Section 0077; thus the Maximum similarity score)
Claim 7, Burstein in view of Peng discloses wherein the case value creation unit clusters sentences into a plurality of clusters; (Peng: Section 0126, lines 1-3 that each cluster is a cluster of questions of a given relation)  the correlation coefficient calculation unit calculates a correlation coefficient for each cluster; (Peng: Section 0251 thus the Pearson product moment correlation coefficient of 0.49)
 and the parameter selection unit selects the parameter on the basis of the correlation coefficient for each cluster. (Burstein: Section 0042; One of the Dimensions 1,2 or 3 are selected when labeling the sentence)
Claim 8, Burstein in view of Peng (Section 0251- thus Table 1 shows the numeric correlation coefficient of the Relations types or parameters) discloses wherein the case sentences include condition sentences showing the conditions for the cases and outcome sentences showing the outcomes of the cases respectively; (Burstein: Section 0044, lines 3-4- thus the sentences labeled as a thesis statement reads on the condition sentence) and the case value creation unit creates condition values obtained by numerizing the condition sentences and outcome values obtained by numerizing the outcome sentences. (Burstein: Section 0012 lines 1-3- thus a vector for a new document is obtained by making a sparse vector of the vocabulary – thus a vector representation for a text segment (for example a sentence) vectors reads on the values)
Claim 9, Burstein in view of Peng discloses wherein the case value creation unit clusters the condition sentences and the outcome sentences into the clusters of the condition sentences and the clusters of the  outcome sentences respectively, (Burstein: Section 0009, lines 5-6- thus words in each document (sentences or paragraphs) obtained from the document reads on the plurality of case sentences) and at the same time, extracts the clusters of the condition sentences associated with the clusters of the outcome sentences respectively, (Burstein: Section 0044, lines 3-4- thus the sentences labeled as a thesis statement reads on the condition sentence)



a correlation coefficient calculation unit calculates the correlation coefficient for each of the  extracted clusters of the condition sentences; (Peng: Section 0251 a correlation coefficient of 0.49 between Pearson’s r between F1-measure (case values)  and number of extracted questions (effect values) ) and the parameter selection unit selects the parameter that makes the similarity score between effect values associated with the clusters of the outcome sentences and the clusters of the condition sentences maximum. (Peng: Section 0225 Peng discloses an example of his system where two parameters (a distance threshold Parameter and minPoints Parameter) used in clustering sentences vector formed from word vectors. One Parameters are assigned (selected) for clustering if in its E-neighborhood there are at least minPoints. (See section 0226, lines “at least minPoints data points” and having at least minPoints within its neighborhood means the absolute value has a maximum value which also means one of the two conditions are also met as  disclosed in Section 0225) 

    PNG
    media_image1.png
    231
    421
    media_image1.png
    Greyscale

Figure 3 shows the Pearson's values between F1 measure (Case Values) and number of extracted questions (effect values)

Claim 10, Burstein in view of Peng discloses wherein the case value creation unit creates a word vector database in which words are associated with word vectors respectively for each of the parameters (Burstein: Section 0012, lines 3-5- thus the vector representation reads on the word vector database) with different values on the basis of the case sentences obtained by the case sentence obtention unit and creates the case values using the word vector database. (Burstein: Section 0012 lines 1-3- thus a vector for a new document is obtained by making a sparse vector of the vocabulary – thus a vector representation for a text segment (for example a sentence) vectors reads on the values)
Claim 11, Burstein discloses a sentence classification method for classifying sentences into classified groups, (Section 0067, lines 4-6- thus the present system use support vector machine to classify sentences) comprising:
a case sentence obtention step for obtaining a plurality of case sentences (Section 0009, lines 5-6- thus words in each document (sentences or paragraphs) obtained from the document reads on the plurality of case sentences) which are associated with effect values that are values obtained by evaluating effects; (Section 0010, lines 2-4- thus k-dimensional vector space containing a vector for each term and each document/sentence)
a case value creation step for creating respective case values for each of a plurality of parameters having different values, obtained by vectorizing the case sentence based on a plurality of parameters having different values by converting each word of the case sentence into a word vector to create a sentence vector (Section 0012, lines 5-7- thus vector representation for a text segment (for example, a sentence) equals the vector sum of the terms vectors for each word in the segment- thus the sentence vector is made of the vectors of each word) and calculate a scalar product between a reference vector and the sentence vector (Section 0015, lines text segments as vectors that calculates cosines between adjacent sentences reads on the scalar product because it a single out from the double output of adjacent sentences (references and sentences) vector). 

Burstein does not disclose  a correlation coefficient calculation step for calculating a correlation coefficient between the case values and the effect values for each of the values of the parameters; and a parameter selection step for selecting a parameter among the parameters with different values based on an absolute value of the correlation coefficient having a maximum value.
 
Peng clearly discloses a correlation coefficient calculation step for calculating a correlation coefficient between the case values and the effect values for each of the values of the parameters; (Section 0251 a correlation coefficient of 0.49 between Pearson’s r between F1-measure (case values)  and number of extracted questions (effect values) ) and 2Appl. No. 16/815,147POL-12544 
Amendment dated June 24, 2022 Reply to Office Action of March 30, 2022 a parameter selection step for selecting a parameter among the parameters with different values based on an absolute value of the correlation coefficient having a maximum value. (Section 0225 Peng discloses an example of his system where two parameters (a distance threshold Parameter and minPoints Parameter) used in clustering sentences vector formed from word vectors. One Parameters are assigned (selected) for clustering if in its E-neighborhood there are at least minPoints. (See section 0226, lines “at least minPoints data points” and having at least minPoints within its neighborhood means the absolute value has a maximum value which also means one of the two conditions are also met as  disclosed in Section 0225) 

    PNG
    media_image1.png
    231
    421
    media_image1.png
    Greyscale

Figure 4 shows the Pearson's values between F1 measure (Case Values) and number of extracted questions (effect values)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of Burstein with calculating a correlation coefficient between two entities. The motivation is that a correlation coefficient considers more dimensions since it calculates the relationship between the two entities. 

Claim 12, Burstein discloses a non-transitory computer readable medium that stores a sentence classification program used for making a computer classify sentences into classified groups, (Section 0067, lines 4-6- thus the present system use support vector machine to classify sentences)  comprising:
a case sentence obtention step for obtaining a plurality of case sentences (Section 0009, lines 5-6- thus words in each document (sentences or paragraphs) obtained from the document reads on the plurality of case sentences) which are associated with effect values that are values obtained by evaluating effects; (Section 0010, lines 2-4- thus k-dimensional vector space containing a vector for each term and each document/sentence). 
a case value creation step for creating respective case values for each of the plurality of case sentences, obtained by vectorizing the case sentence based on a plurality of parameters having different values by converting each word of the case sentence into a word vector to create a sentence vector (Section 0012, lines 5-7- thus vector representation for a text segment (for example, a sentence) equals the vector sum of the terms vectors for each word in the segment- thus the sentence vector is made of the vectors of each word) and calculate a scalar product between a reference vector and the sentence vector (Section 0015, lines text segments as vectors that calculates cosines between adjacent sentences reads on the scalar product because it a single out from the double output of adjacent sentences (references and sentences) vector) and
Burstein does not disclose  a correlation coefficient calculation step for calculating a correlation coefficient between the case values and the effect values for each of the values of the parameters; and a parameter selection step for selecting a parameter among the parameters with different values based on an absolute value of the correlation coefficient having a maximum value.
 
Peng clearly discloses  a correlation coefficient calculation step for calculating a correlation coefficient between the case values and the effect values for each of the values of the parameters; (Section 0251 a correlation coefficient of 0.49 between Pearson’s r between F1-measure (case values)  and number of extracted questions (effect values) ) and 2Appl. No. 16/815,147POL-12544 
Amendment dated June 24, 2022 Reply to Office Action of March 30, 2022 a parameter selection step for selecting a parameter among the parameters with different values based on an absolute value of the correlation coefficient having a maximum value. (Section 0225 Peng discloses an example of his system where two parameters (a distance threshold Parameter and minPoints Parameter) used in clustering sentences vector formed from word vectors. One Parameters are assigned (selected) for clustering if in its E-neighborhood there are at least minPoints. (See section 0226, lines “at least minPoints data points” and having at least minPoints within its neighborhood means the absolute value has a maximum value which also means one of the two conditions are also met as  disclosed in Section 0225) 


    PNG
    media_image1.png
    231
    421
    media_image1.png
    Greyscale

Figure 5 shows the Pearson's values between F1 measure (Case Values) and number of extracted questions (effect values)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of Burstein with calculating a correlation coefficient between two entities. The motivation is that a correlation coefficient considers more dimensions since it calculates the relationship between the two entities. 


	Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mitkov (US20140272832) discloses methods of generating models for scoring patient notes. The methods include receiving a sample of patient notes, extracting a plurality of n-grams from the sample of patient notes, clustering the plu­rality of extracted n-grams that meet a similarity threshold into a plurality of lists, identifying a feature associated with each of the plurality of lists based on the n-grams in that list and designating at least one n-gram in each list as evidence of the feature associated with that list.
Jhamtani et al. (US20170270123) discloses clustering multiple sentences having a priori­tized rank may contain overlapping information content. For example, the sentences "the boy chases the dog," and "the boy is chasing the dog" may each receive a high ranking. In certain embodiments, the ranked sentences are re-ranked to eliminate sentences having overlapping information content. For example, a sentence having a relatively high rank may be compared to another sentence having a relatively lower rank,

	Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438. The examiner can normally be reached Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AKWASI M SARPONG/Primary  Examiner, Art Unit 2675                                                                                                                                                                                                        08/08/2022